Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims subject matter disclosed in prior Application No. 16/095,908, filed October 23, 2018 as a 371 PCT/1B7/00580, which was filed on April 26, 2017, claims the benefit of provisional Application 62/327,911 filed on April 26, 2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.  Since Applicant desires to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.  The filing date of April 26, 2016 is acknowledged as the priority date. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The application filed on October 8, 2021 is eligible for a First Action Allowance due to the novelty and complexity of the claimed subject matter.  Both the PE2E search tool and InnovationQ Plus IP.com software were used in the prior art searches for both patents and non-patent literature.  Although the claim limitations do not appear to be complex in terms of detail, Examiner was able to locate very few documents which disclose the use of beacon pulses as well as parallel file systems, in which writing of beacon pulse information from one parallel file system to another is accomplished via the use of write and read queues, or that such beacon pulse information is specifically written to a parallel file system at all.  The closest prior art appears to be Koenig et al. (JP 6430499 B2), but that document does not disclose the recited subject matter. The following two initial limitations from independent Claims 1, 12, and 18 were not found anywhere in the prior art:
fetching, by one or more hardware processors, from a first parallel file system, first data comprising information associated with a beacon pulse, 
wherein the beacon pulse is received at the first parallel file system from a write queue associated with a second parallel file system. 
Therefore, Claims 1-20 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454